Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to the communication filed on 08/03/2021. Currently claims 1-6, and 15-17 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 15-17 are rejected under 35 U.S.C.103 as being obvious over Fisker (US Patent Application Publication Number 2014/0051037 A1), hereafter, referred to as “Fisker”, in view of Schneider (US Patent Application Publication Number 2004/0248065 A1), hereafter, referred to as “Schneider”.

Regarding claim 1, Fisker teaches a method for creating a model of a patient’s mouth by creating a model of a structure of a denture of the patient (that includes the corresponding dental arch), the method comprising the steps of obtaining a first 3D representation of at least a part of a preliminary model of the denture (para. [0004-0005]), which would ultimately overcome, and remedy the cumbersome process of making a denture, that would generally take several attempts and two to six weeks to get the denture made, which is neither user friendly nor customizable (para. [0003]). Fisker teaches that the method starts with crafting the preliminary model of the denture (equivalent to first denture form device), which typically is hand crafted by a dentist or a dental technician.  The preliminary model of the denture may be a try-in denture, a diagnostic wax-up, a temporary denture etc. (para. [0023]). Frisker also teaches that consequently the model be virtually provided and designed based on obtaining a preliminary model of a denture, and by scanning, or by obtaining the patient's dental arch, and by scanning such as 3D scanning (para. [0008]). Fisker further teaches that after the structure has been provided the denture can be finalized by manually adapting the preliminary model of the denture (para. [0024]).  Therefore Frisker teaches to use an existing denture form to 

But Frisker fails to explicitly teach the modification to be made to the denture (form device) based on the trial of the dentures on the patient by subjecting it to specific temperatures to make it malleable, in order to make a better and compatible model for the mouth of the patent which would be used to make a denture for the patient. 

However, Schneider teaches the concept of modification of the denture, as the dentures are tried on the patient for a better fit (abstract).  Schneider teaches to place the denture in warm water for a few minutes and is placed into the mouth and will form directly, molding to the gums. The bite will adjust itself to the opposing bite allowing the denture to balance between the fit and the occlusion, providing a better fit (para. [0019]).  Schneider also teaches to subject the denture from approximately ambient temperature (18-21 degrees C) (66-71 degrees F) to approximately less than 100 degrees C (approximately 212 degrees F (para. [0034]).  Therefore, it would have been obvious to a person of ordinary skill at the time of the claimed invention, based on the teaching of Schneider, to subject the device to a temperature between 100 degrees Fahrenheit and 212 degrees Fahrenheit to make it malleable (adjustable), and adapt the device so that it would conform to the shape of the patient so that a model generated using the adapted device would be an excellent fit, and therefore the denture made using the model would be a perfect fit for the patient (KSR Rationale A, MPEP 2143). Since the references deal with modeling and improvement procedures for a compatible denture, one prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range. Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30.
.

Regarding claim 2, Frisker teaches that generating the model comprises of scanning the adapted denture form device, and generating based on a scan of the adapted denture form device a three-dimensional representation of the patient's mouth for display on a display screen by teaching to obtain a preliminary model of a denture, then by using techniques such as by scanning. Frisker teaches to obtain the model of the patient's dental arch, and also scanning such as by 3D scanning (para. [0008]). Frisker teaches in Figs. 10 (a-d) the use of display screens to view the models on a display screen.

Regarding claim 3, Frisker teaches in Fig. 2(a-c) examples of manufactured denture devices having of an arch-shaped base, and a plurality of teeth, which are disposed along the base that are manufacture based on the modeling from denture form device.  Therefore, it would have been obvious that the denture form devices would also comprise of an arch-shaped base, and a plurality of teeth, which are disposed along the base.

Regarding claim 4, Fisker teaches the manufacturing of the final denture and the solid base attaching the denture in the mouth of the patient (para. [0002]). Frisker also teaches that 

Regarding claim 5, Fisker teaches the 3D scanning, such as scanning intra orally, impression scanning, model scanning, cast scanning, CT scanning and/or the like scanning methods (para.[0046]) of the model (equivalent to denture form device) of the patient's maxillary and mandibular arches (para. [0023]) to create the model for the patients mouth in order to manufacture the denture. The method involves using the model of the patient’s maxillary and mandibular arches which is a representation of the impression of the patient’s mouth. Frisker also teaches the use of occlusal or incisal surface information of the patient to model the denture (para. [0241], [0247]) and other physical, physiological, and anatomical constraints (para. [0210]) of the patients mouth.

Regarding claim 6, Frisker teaches to use an existing denture form to conform to a shape and fit of a patient's mouth, and use a scanning process to generate (using the adapted model denture device, equivalent to denture form device) a model for the patient's mouth. Frisker also teaches that the preliminary model of the denture is typically hand crafted by a dentist or a dental technician based on model of the patient's maxillary and mandibular arches (para. [0023]). Fisker further teaches the 3D scanning, such as scanning intra orally, impression scanning, model scanning, cast scanning, CT scanning and/or the like scanning methods  degrees C (approximately 212 degrees F) (para. [0034]), it would have been obvious to subject the denture form device (second device), also to a temperature between 100 degrees Fahrenheit to 212 degrees Fahrenheit.

Regarding claim 15-17, Frisker teaches to scan a denture form device comprising an arch-shaped base and a plurality of teeth disposed along the base; and generate a model of a patient's mouth, using a scan of the denture form device by teaching to crafting the preliminary model of the denture, which typically is hand crafted by a dentist or a dental technician based on model (equivalent to denture form device) of the patient's maxillary and mandibular arches (para. [0023]), and scanning, and obtaining a model of the patient's dental arch by 3D scanning (para. [0008]). Frisker also teaches that the process may be computer implemented (para. [0039]) using computer aided modeling and manufacturing (CAD/CAM).  Therefore, it would have been obvious to any ordinary artisan that the process involves non-transitory computer readable medium containing program instruction to perform the modeling and manufacturing activities including the scanning activities.

Additionally, Frisker also teaches that the generation of the model comprises of generating a three-dimensional representation of the patient's mouth for display on a display screen by teaching the displaying of the model on screens in Fig. 10 (a-d). Furthermore, Frisker also teaches the use of occlusal or incisal surface information of the patient to model the denture (para. [0241], [0247]) and other physical, physiological, and anatomical constraints (equivalent to anatomical landmarks) (para. [0210]), and 3D representation of the teeth side in denture model (para. [0019]) of the patients mouth to generate the model.


Responses to Arguments

Applicant’s amendment and argument filed on 08/03/2021 for the 103 and 112 rejections has been fully considered.  Based on the amendment of claim 2, the 112 rejection is hereby withdrawn. However, applicant’s argument with respect to amended independent claim 1 has been considered, but is not persuasive.  Applicant’s principal argument is that Fisker does not teach the use of an adapted denture form device.  However, the examiner respectfully disagrees with the applicant’s assertion, as Fisker clearly teaches that after the superstructure has been provided the denture can be finalized. Fisker also teaches that finalization may be provided by manually adapting the preliminary model of the denture (para. [0024]). The other argument that Schneider lacks an adaptable denture, because Schneider’s denture is not adjustable, because an adjustable material is placed into the denture. However, the examiner takes the position that when an adjustable material is placed on the denture as explained in (para. [0024]), it essentially becomes part of the denture, which is later adjusted to form a shape to conform to the gum as explained at the end of (para. [0034]) by teaching to be adaptable to the user’s gums. Therefore, the examiner maintains that based on the teaching of Fisker and Schneider, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on Monday to Friday from 9.00 am to 6.00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742